Citation Nr: 1047701	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-23 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
disabling for service-connected left shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1950 to July 1954.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, 
which denied the Veteran's claim for a disability rating in 
excess of 20 percent for service connected left shoulder.  The 
Veteran disagreed and perfected an appeal.  In a July 2010 
decision, the Board remanded the claim for further evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for remand

An increased disability rating may be warranted based on 
functional loss due to pain, weakness, excess fatigability, 
incoordination and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this case, the Board is unable 
to identify any clinical findings that would enable findings of 
an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, 
because the two VA examinations fail to address functional loss 
due to pain.

The Veteran submitted his claim for an increased disability 
rating in July 2006.  He was examined in May 2007 and in 
September 2010 by VA medical examiners.  The May 2007 VA Nurse 
Practitioner stated that additional function loss due to pain 
would be impossible without resort to conjecture.  The September 
2010 examiner stated that he was unable to test whether there was 
additional limitation with repetitive use because the Veteran 
complained that further ranges of motion were too painful. 

The Court has held that once VA undertakes the effort to provide 
an examination, it must provide an adequate one.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Secretary's duty to make 
reasonable efforts to assist in obtaining evidence necessary to 
substantiate a claim for benefits pursuant to 38 U.S.C.A. § 
5103A(a)(1) includes providing an examination that is adequate 
for rating purposes.  It is incumbent upon the rating official to 
ensure that a diagnosis or condition is described and supported 
in sufficient detail for evaluation purposes.  See 38 C.F.R. § 
4.2 (2010). 

 Here, the Board can apply the facts found to schedular rating 
criteria, but that only answers a part of the Veteran's claim.  
Based on the current medical evidence, the Board is not able to 
determine whether the Veteran's left shoulder warrants an 
increased disability rating based on DeLuca factors.  For that 
reason, the Board must, reluctantly, remand the Veteran's claim 
for an examination which provides clinical findings regarding any 
additional functional loss of the Veteran's service-connected 
left shoulder disability due to pain, weakness, excess 
fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. 
§§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. VBA shall provide the Veteran with a VA 
examination by a VA orthopedist.  The 
examiner shall review the Veteran's VA claims 
folder prior to the examination.  The 
examiner shall describe the nature and extent 
of the Veteran's current left shoulder 
disability and provide an opinion whether the 
clinical evidence shows additional functional 
loss of the Veteran's service-connected left 
shoulder disability due to pain, weakness, 
excess fatigability, incoordination and 
flare-ups.  If the examiner is unable to 
provide such an opinion without resort to 
speculation, the examiner shall state why 
that is the case.  The examiner's written 
report shall be associated with the Veteran's 
VA claims folder.

2.  Following the foregoing and any other 
development deemed necessary, VBA shall 
readjudicate the Veteran's claim for 
entitlement to a disability rating in excess 
of 20 percent for his service-connected left 
shoulder disability.  If the benefit sought 
on appeal remains denied, VBA should provide 
the Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



